Citation Nr: 0030188	
Decision Date: 11/17/00    Archive Date: 11/22/00

DOCKET NO.  94-33 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Entitlement to a higher rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 70 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

K. Parakkal, Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to January 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 1993 RO decision that granted service connection 
for PTSD and assigned a 30 percent rating for such, effective 
from January 19, 1993.  In May 1996, the Board remanded the 
claim to the RO so that pertinent VA records could be 
obtained and associated with the claims file prior to 
appellate review.  This action was accomplished, and in 
August 1996, the RO confirmed and continued its denial of a 
rating higher than 30 percent for PTSD.  In March 1997, the 
Board again remanded the claim to the RO.  Thereafter, by a 
November 1999 RO decision, the veteran's rating for PTSD was 
increased from 30 to 70 percent, effective from January 19, 
1993.  The veteran continues to appeal to the Board for a 
higher rating for PTSD.

It is noted that the veteran properly perfected an appeal for 
a total compensation rating based on individual 
unemployability.  In 1999, this claim was granted by the RO; 
as such, this matter is no longer before the Board. 


FINDING OF FACT

The veteran's service-connected PTSD is productive of total 
social and industrial (occupational) impairment.


CONCLUSION OF LAW

The criteria for a rating of 100 percent for the veteran's 
service-connected PTSD have been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.132, Diagnostic Code 9411 (1999); 
38 C.F.R. § 4.130, Diagnostic Code 9411.


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty from June 1967 to January 
1969.  He had active service in Vietnam and was awarded 
various decorations which are indicative of his combat 
service.

In January 1993, the veteran was admitted to a VA facility 
and reported having an increase in flashbacks and nightmares.  
During the course of the hospitalization, he underwent a 
psychological evaluation and it was concluded he had severe 
PTSD.  Treatment included counseling and medication.  At the 
time of his hospital discharge, the Axis I diagnoses included 
PTSD and his Global Assessment of Functioning (GAF) score was 
65.  

The veteran underwent a VA compensation examination in June 
1993.  During the examination, he related he was divorced but 
had recently gotten engaged.  He related that he had two 
children.  He said he had lost a lot of jobs since his 
service discharge.  He indicated the longest time he stayed 
at a particular job was for three years.  As for subjective 
complaints, he said he had intrusive memories of Vietnam and 
intense psychological stress after being exposed to items 
that reminded him of Vietnam.  On examination, it was noted 
that his condition had significantly improved since January 
1993.  His mood, insight, and judgment were described as 
good; his affect was appropriate to content; he was fully 
oriented; his recent and remote memories were intact; and his 
intellect was average.  He denied having homicidal or 
suicidal paranoia, thought insertion, thought withdrawal, 
thought broadcasting, illusions, or ideas of reference.  The 
diagnosis was PTSD.

VA outpatient treatment records, dated in 1994 and 1995, show 
that the veteran was receiving psychiatric treatment for 
depression and PTSD. 

At an April 1994 Travel Board hearing, the veteran testified 
that he was receiving psychiatric treatment every 10 days to 
2 weeks.  He said he had problems with explosive behavior, 
nightmares, and flashbacks.  He said he was taking medication 
and that while it initially helped him, it no longer was as 
effective.  He related that in the last 15 years he had held 
25 to 30 jobs.  He said that 3 1/2 years was the longest he had 
held a job.  In his last job, he said he did not get along 
with his coworkers or with upper management personnel.  

In a September 1994 statement, a social worker at Ozarks 
Medical Center indicated that the veteran was taking 
medication for depression.  It was also noted that his 
medication was not relieving his anxiety, which was affecting 
his relationships and expectations.  

A July 1996 VA PTSD examination report reflects that the 
veteran reported that he lived with his brother in the 
country.  He indicated he had trouble with relationships, and 
had difficulty being affectionate or having loving feelings 
towards others.  He said he was very much estranged from 
others.  He said he had two failed marriages.  He said he 
stayed at home and avoided going anywhere so as to avoid 
confrontations with others and getting into trouble.  He said 
he was anxious, irritable, hypervigilant, easily startled, 
and depressed.  He also indicated he had poor sleep, temper 
outbursts, and had lost the desire to hunt and fish -- 
apparent hobbies of his.  He was slightly agitated and had 
decreased eye contact.  He had insomnia, nightmares, and 
flashbacks.  He had increased motor behavior.  He had no 
noted perceptual disturbance.  His voice, language, and 
speech were normal.  He was very cooperative and pleasant.  
He said he stopped taking medication (for treatment of 
depression and anxiety) one year earlier because of its side 
effects.  The final diagnosis was PTSD. 

A July 1997 VA outpatient treatment record shows that the 
veteran reported a history of holding 72 different jobs.  He 
said his longest period of employment was for 3 1/2 years.  It 
was noted that he had been married twice, divorced twice, and 
was in another relationship now.  

A December 1997 VA outpatient medical record shows that the 
veteran was unemployed and had not worked for the last five 
years.  It was noted that he could not tolerate criticism, 
scrutiny, supervision, and could not complete tasks in a 
timely fashion.  He had difficulty getting along with co-
workers, had anger attacks, was unable to report to work 
regularly, had been fired from numerous jobs, and had panic-
anxiety episodes with agoraphobia.  It was noted he lived a 
rather reclusive existence.  His GAF score was 40.  

A March 1998 VA outpatient treatment record shows that the 
veteran was now able to control his anger better.  He related 
that he was able to back away from conflicts and situations 
that would evoke anxiety, irritability and rage, and avoid 
violent "acting out."  He said he was precluded him from 
being able to obtain work or maintain employment because of 
his difficulties in dealing with authority figures and 
getting along with co-workers, among other things.  It was 
noted he had difficulty completing tasks, maintaining pace 
and was unable to deal with the scrutiny of being watched or 
being criticized.  The diagnoses were chronic, severe and 
enduring PTSD.  It was noted that his GAF score was 40, which 
was indicative of the severity of his symptoms.  It was noted 
he had severe impairment of industrial adaptability and 
social adaptability and that his condition was chronic and 
enduring.  It was noted that the veteran was not capable of 
obtaining, maintaining, substantial gainful employment. 

VA outpatient treatment records, dated in October 1998, show 
that the veteran continued to shows the signs of chronic and 
severe PTSD.  It was noted that his current condition was 
reflective of considerable deterioration.  It was noted that 
he was in a state of hyperarousal.  The assessment was PTSD.  
It was noted that his current GAF score was 50, which was the 
highest score within the past year.

A December 1998 VA compensation examination report shows that 
the examiner reviewed the veteran's claims file.  It was 
noted that the veteran was residing in a rural area with his 
uncle, and his girlfriend with whom he had been with for 
several years.  It was noted that he was estranged from his 
third wife.  He related that he had been in numerous 
relationships but that they had always been volatile due to 
his anger.  He related that he had two children from his 
first marriage and that he had limited contact with those 
children as they lived in the city.  He said he found it 
emotionally difficult to travel in city traffic and amongst 
crowds.  Following his Vietnam service, he related, he worked 
at several different jobs.  He said he had been unemployed 
since approximately 1995.  He said he always had problems 
with authority.  As for complaints, the veteran said he had 
nightmares and flashbacks related to his Vietnam service, and 
continued to startle easily.  He said that since his last 
evaluation his symptoms had worsened.  He said that he 
continued to wake up at night to check things.  He said that 
he had become very irritable and had avoidance behaviors.  He 
said he no longer belonged to the Veterans of Foreign Wars 
organization, indicating he was not a "joiner."  On 
objective examination, it was noted that he was friendly and 
cooperative.  His speech was fluent, articulate, and was, at 
times, hostile in tone.  His affect ranged from hostile to 
tearfulness.  His mood was congruent to affect.  His thought 
flow was organized and goal directed.  His though content 
revealed no suicidal ideation.  He had no delusions or 
hallucinations.  He was oriented in all spheres.  His memory 
appeared to be intact.  His insight and judgment were fair to 
his current situation.  He did not endorse symptoms of a 
panic disorder.  It was noted that he was on medication.  
Following an examination, it was concluded by the examiner 
that the veteran showed severe impairment as a result of his 
PTSD, which was related to combat.  It was noted that he 
continued to have financial problems as a result of his being 
unemployable due to his overall psychiatric condition.  In 
addition, it was noted that as a result of his PTSD, he 
continued to have relationship problems.  The Axis I 
diagnoses included severe PTSD and his GAF score was 41.

A March 1999 VA outpatient treatment record shows that the 
veteran was noted as having PTSD and problems with social 
anxiety disorder, panic, anger attacks, depression, and 
insomnia.  It was noted that his symptoms were alleviated 
somewhat by his current medication, Clonazepam.  It was noted 
that the veteran worked part-time and was self-employed, 
cutting wood.  He said he was not able to sleep over 4-5 
hours per night and still tried to avoid people and lived and 
isolated existence. 

In an October 1999 application for a total rating based on 
individual unemployability, the veteran detailed his most 
recent employment history.  Specifically, he indicated he had 
been self-employed as a carpenter from March 1984 to November 
1988 and had worked from November 1988 to April 1992 for the 
U.S. Army Corps of Engineers as a driller's helper.  He 
related he had to quit his last job because he could not get 
along with his supervisors and other employees.  It was noted 
that he was currently unemployed.

By a November 1999 RO decision, the veteran's rating for PTSD 
was increased from 30 to 70 percent disabling and he was 
granted a total rating based on individual unemployability. 


II.  Legal Analysis

The veteran's claim for a higher rating for his PTSD is well 
grounded, meaning plausible.  The file shows that the RO has 
properly developed the evidence, and there is no further VA 
duty to assist the veteran with his claim.  38 U.S.C.A. 
§ 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

During the course of the veteran's appeal, the regulations 
pertaining to the evaluation of psychiatric disabilities were 
revised.  It is noted that the RO initially rated the 
veteran's service-connected psychiatric disorder under 38 
C.F.R. § 4.132, Diagnostic Code 9411 (PTSD).  Specifically, a 
70 percent rating, under the old criteria, is assigned when 
the ability to establish and maintain effective or favorable 
relationships with people is severely impaired, and the 
psychoneurotic symptoms are of such severity that there is 
severe impairment in the ability to obtain or retain 
employment.  A 100 percent rating is assigned when the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; there is totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in profound 
retreat from mature behavior; or the veteran is demonstrably 
unable to obtain or retain employment.



On November 7, 1996, the rating criteria for psychiatric 
disorders were revised and are now found in 38 C.F.R. § 
4.130.  The new rating criteria provide that a 70 percent 
rating is to be assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 100 percent rating is assigned when there 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

As the veteran's claim for a higher rating for PTSD was 
pending when the regulations pertaining to psychiatric 
disabilities were revised, he is entitled to the version of 
the law most favorable to him.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1990).  Here, either the old or new rating criteria 
may apply, whichever are most favorable to the veteran.

With respect to the veteran's social adapability, it is noted 
that he has been married and divorced three times.  
Reportedly, he now lives with his uncle and his girlfriend in 
a rural area.  It has been consistently reported that he has 
periodic contact to no contact with his children, who are a 
product of his first marriage.  At a July 1996 



VA examination, he reported he was very much estranged from 
others, and had difficulty being affectionate or having 
loving feelings.  He related he spent most of his time at 
home in an effort to avoid confrontations with others.  In 
December 1997, a VA examiner noted that the veteran had 
episodes of agoraphobia and led a rather reclusive existence.  
Following a March 1998 VA examination, it was opined that he 
had severe social adaptability.  Later in December 1998, a VA 
examiner generally indicated there was a lack of closeness in 
his relationships due to PTSD.

With respect to his industrial adaptability, it is noted that 
the veteran reported having held a countless number of jobs 
since his Vietnam service.  Specifically, at his April 1994 
Travel Board hearing, he related that within the last 15 
years, he had held 25 to 30 jobs.  Later during VA treatment 
in July 1997, he related that he had a work history of 
holding 72 jobs.  He has consistently reported that he has 
had difficulty getting along with co-workers and his 
supervisors, and has been unable to report to work regularly.  
Following a March 1998 VA examination, it was concluded that 
he had severe industrial adaptability and that he was 
incapable of obtaining and maintaining substantial gainful 
employment.  In March 1999, it was noted that he was self-
employed, cutting wood on a part-time basis.  Later in 
October 1999, it was again indicated that the veteran was 
unemployed.

With due consideration of the benefit-of-the-doubt rule (38 
U.S.C.A. § 5107(b)), the Board finds that the veteran's 
service-connected PTSD prevents him from obtaining or 
retaining employment, which is one of the alternative tests 
for a 100 percent rating under the old criteria.  Johnson v. 
Brown, 7 Vet. App. 95 (1994).  It is also noted that his 
social adaptability is of such a severity to warrant a 
finding that he is virtually isolated in the community.  
Given that the veteran is entitled to the maximum rating of 
100 percent for his PTSD under the old criteria, there is no 
need to address the new criteria.  Karnas, supra.  

For these reasons, an increased rating, to 100 percent, for 
PTSD is granted.



ORDER

An increased rating to 100 percent for PTSD is granted.




		
	G. H. Shufelt
	Veterans Law Judge
	Board of Veterans' Appeals


 



